DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification recites recitations related to opening and closing a value which is confusing and possibly requires further explanation and/or amendments. See paragraphs 0036 and 0087.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The acronym “STA/LTA” IN CLAIMS 1, 5 and 6 should be replaced with specific definitive terms.
Claim 1 recites the limitation "the fitness" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the collected pressure value signal curve" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the valve" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim recites limitations directed to “opening and closing a value” is ambiguous and confusing because a value is a term of degree whereas a valve can be opened or closed.
The specification has the same subject matter as noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murdoch, U.S. 10,036,231.
As best understood by the Examiner, Murdoch discloses a method for controlling a toe-end sliding sleeve (col. 1, lines 7-15) of a horizontal well or deviated well (col. 9, lines 10-15) based on efficient decoding communication (col. 4, lines 50-60), comprising the following steps: adjusting and controlling a pressure value (col. 1, line 61 – col. 2, line 4) in a wellbore according to a first preset encoding manner to form a pressure wave signal; collecting a pressure value change signal in the 
Murdoch discloses the step of adjusting and controlling the pressure value in the wellbore according to the preset encoding manner to form the pressure wave signal comprises: controlling a valve of ground pressurizing equipment to be opened or closed based on the first preset encoding manner; and converting toe-end sliding sleeve control command information into a pressure wave signal in a form of liquid pressure fluctuations by using liquid in the wellbore as a pressure transmission medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

26 January 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676